EXHIBIT 10.1

AMENDMENT NO. 1
TO
THE EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 (the “Amendment”) is entered into effective as of April 19,
2006, to amend that certain Employment Agreement by and between Anthony Angelini
(hereinafter “Executive”) and ZOMAX INCORPORATED, a Minnesota corporation
(“Zomax”) dated April 14, 2005 (the “Agreement”).

1.             Sections 4.3 and 4.4 of the Agreement are modified to read as
follows:

4.3                               Payment Upon Termination of Employment Without
Cause, Resignation for Good Reason, Termination or Resignation Following Change
of Control and Failure to Extend Employment Agreement.

a.                                       If Executive’s employment is terminated
Without Cause, Executive resigns from his employment hereunder for Good Reason,
Executive is terminated or resigns from his employment hereunder for any reason
within one (1) year after a Change of Control, or Zomax or its successor fails
to extend this Agreement at the end of the Initial Term or any Extension Year,
Executive shall be entitled to the Accrued Benefits and to receive the
following:

(i)            Executive shall receive, within thirty (30) days after any such
termination without cause or resignation for good reason or without an extension
by Zomax at the end of the Initial Term of this agreement or any Extension Year,
a lump sum payment in an amount equal to 2.125 times his Base Salary in effect
on the effective date of such termination or resignation or as of the end of the
Initial Term or Extension Year.  Zomax shall be entitled to deduct or withhold
all taxes and charges which may be required to be deducted or withheld
therefrom.  It is understood by the parties that in the event of a Change of
Control, Executive will be entitled to receive the above-described lump sum
payment from Zomax or its successor within thirty (30) days after:  (i) a Change
of Control if Executive declines to begin working for successor; (ii) Executive
is terminated by successor for any reason within one (1) year after a Change of
Control; or (iii) Executive resigns from his employment by successor for any
reason.

(ii)           With respect to any outstanding stock options, SARs, restricted
stock awards, performance share awards or other equity-based awards granted to
Executive, all restrictions shall lapse immediately and such awards shall fully
vest, all outstanding options and SARs will become exercisable immediately, and
all performance share objectives shall be deemed to have been meet.

(iii)          Executive and his family shall be entitled to continued
participation in hospital and medical plans and programs of Zomax at Zomax’s
expense for a fifteen (15) month period following such termination, resignation
or end of the Initial Term or Extension Year subject to early termination of
participation upon Executive becoming entitled to comparable benefits on
subsequent employment.

(iv)          Executive shall be entitled to payment in full, upon the effective
date of Termination or Resignation for Good Reason, or the failure to extend
Executive’s employment at the end of the Initial Year or Extension Year, of all
unpaid vacation allowances.

b.                                      The date of termination of Executive’s
employment by Zomax Without Cause shall be ninety (90) days after receipt by
Executive of written notice of termination.  The date of termination or
resignation by Executive for any reason within one (1) year after a Change of
Control or Resignation for Good Reason shall be effective immediately upon
receipt by Zomax of written notice of resignation or the date of receipt by
Executive of the termination notice.  The date of termination of Executive’s
employment for failure to extend his employment shall be the date on which the
Initial Term or Extension Year terminates.

c.                                       Anything in the Agreement to the
contrary notwithstanding, if any payment or benefit of any type to or for the
benefit of Executive by Zomax, by any of its affiliates, by any person who
acquires ownership or effective control or ownership of a substantial portion of
Zomax’s assets (within the meaning of Section 280G of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder (the “Code”)) or by any
affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of the Agreement or otherwise (the
“Payments”), would, but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such


--------------------------------------------------------------------------------




excise tax, together with any such interest or penalties, are collectively
referred to as the “Excise Tax”), then such Payment(s) shall be equal to the
Greater Amount.  The “Greater Amount” shall be either (1) the largest portion of
the Payment(s) that would result in no portion of the Payment(s) being subject
to the Excise Tax or (2) the Payment(s) in full, whichever amount after taking
into account all applicable federal, state and local taxes and the Excise Tax
(all computed at the highest applicable marginal rate), results in the
Executive’s receipt, on an after-tax basis, of the greatest amount of the
Payment(s).  If a reduction in payments or benefits is necessary so that the
Payment(s) equals the Greater Amount, reduction shall occur in the following
order unless Executive elects in writing a different order:  reduction of cash
payments; reduction of non-cash payments.

4.4.                            Payment Upon Termination of Employment by
Disability or Death.

a.                                       In the event of termination of
Executive’s employment pursuant to Section 4.1(b) or 4.1(c), the Executive
and/or his family (or Executive’s estate, as the case may be), shall be entitled
to the Accrued Benefits and the following:

(i)            Executive shall receive, within thirty (30) days after any such
termination, resignation, or without an extension by Zomax at the end of the
Initial Term of this agreement or any Extension Year, a lump sum payment in an
amount equal to 2.125 times his Base Salary in effect on the effective date of
such termination or resignation or as of the end of the Initial Term or
Extension Year.  Zomax shall be entitled to deduct or withhold all taxes and
charges which Zomax may be required to deduct or withhold therefrom.

(ii)           With respect to any outstanding stock options, SARs, restricted
stock awards, performance share awards or other equity-based awards granted to
Executive, all restrictions shall lapse immediately and such awards shall fully
vest, all outstanding options and SARs will become exercisable immediately, and
all performance share objectives shall be deemed to have been meet.

(iii)          Executive and/or his family shall be entitled to continue
participation in hospital and medical plans and programs of Zomax at Zomax’s
expense for an eighteen (18) month period.  Thereafter, Zomax shall pay to
Executive and/or his family the sum of $6,000 per year to be prorated for a
partial year, during the period of disability or, if later, until Executive
reaches age 62 or would have reached age 62 if he had survived; provided, that
the first payment shall be payable on the day following the expiration of such
eighteen (18) month period and any subsequent payments shall be payable on each
anniversary of such day.

(iv)          Executive (or, in the event of his death, Executive’s estate or
his designated beneficiary) shall be entitled to receive benefits under any
other Company plan or program (to the extent Executive is vested) in accordance
with the terms of such plan or program.  Should Executive’s employment terminate
pursuant to Section 4.1(c), he shall be entitled to continued contributions
under Zomax’s qualified profit sharing plan 401(k) to the extent permitted in
said Plan.

(v)           Executive shall be entitled to payment in full, upon the effective
date of termination, for Good Reason, retirement or the end of the Initial Year
or Extension Year, of all unpaid vacation allowances.

b.                                      The date of termination of Executive’s
employment under the circumstances described in this Section 4.4 shall be the
date Executive’s employment is terminated pursuant to Section 4.1(c) or the date
of Executive’s death, as the case may be.

2.     Except as expressly set forth in this Amendment, all other terms and
conditions set forth in the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year set forth above.

ZOMAX INCORPORATED:

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Howard P. Liszt

 

/s/ Anthony Angelini

 

 

Its:

Chairman

 

Anthony Angelini

 

 

 


--------------------------------------------------------------------------------